Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Applicant’s amendment filed 11/15/2021.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Costello et al 9,525,093.
Costello et al disclose an optical proximity sensing system and method comprising: a light emitter (16) mounted on a first position on a PCB base (11) including electrically conductive and non-conductive elements (at least columns 5-6); a light detector (12) .

Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive.
	With respect to Applicant’s expression/arguments, on page 7 of the remarks, that “Neither parallel walls nor walls that orthogonal/perpendicular to the top surface are not anticipated, taught or suggested by the Costello et al reference”.  The examiner is agreed.  Moreover, as stated in the previous response, Office Action dated 4/2/2021, by the examiner that “The walls of the gap, disclosed by Costello reference are not parallel but are substantially parallel to each other.  The walls are not perpendicular to but are substantially perpendicular to the top surfaces of the first and the second regions of optically transmissive materials.  The infrared-blocking ink that (being) filled/contained within the gap is substantially contiguous with the ink covering the top surfaces of the regions”.  While the claimed invention, claims 1-8, of the present application fails to clarify the implicit meaning of the claimed “substantially parallel”, “substantially perpendicular” and/or “substantially contiguous” and also fails to response to the examiner assessment by the previous Office Action, it is to affirm that the rejection set forth above is proper.  
	With respect to the further arguments, on page 3 of the remarks, regarding the “Summary of Examiner Interview”, it is agreed that Examiner had indicated “language clarifying the geometry of the gap could distinguish the current application from and 
	Accordingly, the rejection set forth above is proper.
   
 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUE TAN LE whose telephone number is (571)272-2438. The examiner can normally be reached TUES-THURS 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUE TAN LE/Primary Examiner, Art Unit 2878